No. 04-02-00618-CV

In re STEVEN HEFLIN ARCHITECT/BUILDER, INC.

Original Mandamus Proceeding

Arising from the 150th District Court, Bexar County, Texas 

Trial Court No. 2001-CI-17588
Honorable Janet P. Littlejohn, Judge Presiding (1)



PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice		
Delivered and Filed:	September 18, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On September 4, 2002, relator filed a petition for writ of mandamus.  This court has determined
that relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH
1.   Relator complains about the Honorable Martha Tanner who presided over the hearing on relator's motion to compel
arbitration and signed the order at issue; however, the proper respondent is the Honorable Janet P. Littlejohn (permanent judge
of the 150th District Court).  See In re Acevedo, 956 S.W.2d 770, 770 n.1 (Tex. App.--San Antonio 1997, orig. proceeding).